Citation Nr: 0843395	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963 and from April 1965 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a TDIU.  He asserts that his service-
connected disabilities render him unable to maintain gainful 
employment.  

The veteran's service-connected disabilities include post-
traumatic stress disorder (PTSD) rated as 50 percent 
disabling, hearing loss rated as 30 percent disabling, 
tinnitus rated as 10 percent disabling, and a laceration scar 
of the scalp rated as noncompensable.  The combined rating is 
70 percent.  

The veteran maintains that he retired on disability from the 
railroad after 31 years of employment because of anxiety 
problems.  At a VA examination in March 2004, the examiner 
opined that the veteran had moderate to severe occupational 
impairment due to his PTSD; however, the examiner did not 
indicate that the veteran was unable to work due to the PTSD.  
Significantly, the March 2004 examination is the last VA 
psychiatric examination of record, and is currently over 4 
years old.  

Importantly, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the appellant, that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the appellant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  38 C.F.R. § 3.327(a).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.

Regarding the veteran's hearing loss, he was last afforded a 
VA audio examination in June 2005.  Mild to profound 
sensorineural hearing loss was noted bilaterally, but the 
examiner did not offer an opinion as to whether the veteran's 
hearing loss and/or his other service-connected disabilities 
rendered him unable to secure or maintain gainful employment.  

It therefore remains unclear as to whether the veteran has 
total occupational impairment due to his service-connected 
disabilities.  A current medical opinion is necessary to 
resolve the issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to evaluate the impact of his 
service-connected PTSD, hearing loss and 
tinnitus on his employability.  The 
examiner should opine as to whether the 
veteran's service-connected PTSD, hearing 
loss and tinnitus alone, without 
consideration of his numerous non-service-
connected disabilities and age, render him 
unable to secure or follow a substantially 
gainful occupation.

2.  Then, readjudicate the veteran's claim 
for entitlement to a TDIU.  If the 
decision remains adverse to the veteran, 
provide the veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity for 
response thereto.  Thereafter, the case 
should be returned to this Board.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




